Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 10 November 2022 has been entered. Claims 1-20 are now pending in the application.
Amendments to the claims 1-13 and 19-20 to overcome the informalities are acceptable. Therefore, claim objections have been withdrawn.
Applicant’s arguments, see Page 6, filed 10 November 2022, with respect to rejection under U.S.C 112(b) have been fully considered and are persuasive. The rejection under 35 U.S.C. 112(b) of claims 1-13 and 19-20 has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 19 have been considered but they are not persuasive. 
 Examiner respectfully disagrees applicant’s argument on Page 8 second paragraph “the illustration in FIG. 136c of Cohen is a rotor, not a solenoid stator core.”, and in the third paragraph “that this transformation is not technically feasible without impairing the intended function of Cohen's variable reluctance rotor.” Cohen teaches in Fig. 135(b), see below, and col. 125, lines 60-62, “the coil and armature of the solenoid actuator in FIG. 135(b) can be built monolithically from SMPC using FEAM, with the plunger built either separately or monolithically along with the other elements”, in which it is evident Cohen teaches a “one-piece” solenoid actuator that could be used in fuel injection systems as described in specification para. [0003], “[S]olenoid actuated fuel injectors are known for use in supplying fuel to a combustion chamber of an internal combustion engine. It is desirable to provide fast acting solenoids (i.e., solenoids that can be energized and de-energized quickly during a fuel injection event) to permit efficient control of fuel injection. The speed with which a solenoid actuator opens and closes under control of a controller is influenced by rising and falling magnetic fields in the electrically conductive parts, which may create eddy currents that reduce response time”. Therefore, Cohen teaches a solenoid stator core, which is pertinent to the particular problem with which the applicant was concerned. 

    PNG
    media_image1.png
    379
    444
    media_image1.png
    Greyscale

Fig. 135(b) Cohen.
 	Further, the examiner respectfully disagrees applicant’s argument on Page 8, last paragraph that “[A] person of ordinary skill in the art would also not have been motivated to transform the rotor in FIG. 136c or the rotary stepper motor in FIG. 185a of Cohen in a solenoid stator as claimed.” From the teachings of a solenoid actuator in Fig. 135(b) and from Figs. 136(b) and 185(a), one of ordinary skill in the art would have thought that forming a lower wall, forming a plurality of outer wall segments and a plurality of inner wall segments from the lower wall would enable a monolithic or additive fabrication the solenoid actuator along with the plunger as presented in Fig. 135(b) and 136(b) of Cohen. 
EXAMINER’S AMENDMENT
 The examiner proposed an examiner’s amendment to the claims in a condition for allowance on 05 December 2022. However, the applicant did not authorize the examiner’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nussio (US 20040118952).
Nussio reads on the claims as follows:
1. 	An apparatus (injector assembly, Fig. 1) comprising: a solenoid stator core (stator assembly 130, Fig. 2), the solenoid stator core including: 
a plurality of outer wall segments (magnetic core 150, see modified Fig. 3 Nussio below); 
a plurality of inner wall segments (magnetic core 150 having four segments 150a, 150b, 150c, 150d, para. [0035]); and 
a lower wall (see modified Fig. 3) extending between the plurality of outer wall segments and the plurality of inner wall segments (see Fig. 4); 
[AltContent: textbox (slot)][AltContent: arrow][AltContent: textbox (outer wall segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner wall segment)][AltContent: textbox (lower wall )][AltContent: ][AltContent: arrow]
    PNG
    media_image2.png
    745
    385
    media_image2.png
    Greyscale

Modified Figs. 3 and 4 Nussio. 
wherein a plurality of outer slots (segment contact surface 152, Fig. 3, segment contact surface 152 contacts a segment contact surface of an adjacent segment or segments, para. [0037]) is defined between the plurality of outer wall segments and a plurality of inner slots (see Fig. 3 above) is defined between the plurality of inner wall segments, each of the outer slots being radially aligned (round magnetic core is preferred shape, para. [0035]) with an inner slot relative to a central axis of the stator core (see Fig. 3), and wherein the plurality of outer wall segments and the plurality of inner wall segments are coupled by electrically insulating material (electrical isolation of each segment can be increased by coating one or more segment contact surfaces 152 of the segments with an electrically nonconductive film, para. [0038]) such that the solenoid stator core comprises a one-piece solenoid stator core.  

2. 	The apparatus of claim 1, wherein the plurality of outer wall segments form a circumferential outer wall and the plurality of inner wall segments form a circumferential inner wall (round magnetic core is preferred shape, para. [0035], see Fig. 3), and the outer wall and the inner wall form a gap configured to receive an annular core assembly (segments 150a, 150b, 150c, 150d may be held together by the windings 133, para. [0035]).  

3. 	The apparatus of claim 2, wherein the outer wall includes an outer wall upper surface and the inner wall includes an inner wall upper surface, each of the outer slots extending from the outer wall upper surface to the lower wall and each of the inner slots extending from the inner wall upper surface to the lower wall (see Fig. 3).  

4. 	The apparatus of claim 1, wherein the plurality of inner wall segments form an inner opening to receive an inlet valve assembly (control valve 112, see Fig. 2, valve 112 carries an armature 132, which is drawn toward stator assembly 130, para. [0026]).  

5. 	The apparatus of claim 1, wherein each of the outer slots of the plurality of outer slots is formed between adjacent pairs of outer wall segments and each of the inner slots of the plurality of inner slots is formed between adjacent pairs of inner wall segments (see Fig. 3, segment contact surface 152 contacts a segment contact surface of an adjacent segment or segments, para. [0037]).  

6.	The apparatus of claim 1, wherein the outer slots extend along axes parallel with the central axis and the inner slots extend along axes parallel with the central axis (see Fig. 3). 

11. 	The apparatus of claim 1, wherein the outer slots and the inner slots are filled with an electrically insulating material (electrical isolation of each segment can be increased by coating one or more segment contact surfaces 152 of the segments with an electrically nonconductive film, para. [0038], claim 4).  

13. 	The apparatus of claim 11, wherein the outer wall segments, the inner wall segments, and the lower wall are coated with an electrically isolating material (one or more segment contact surfaces 152 of the segments with an electrically nonconductive film, para. [0038]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nussio in view of Veronesi (US 20140035423).
Regarding claim 19, Nussio teaches,  
A solenoid stator core prepared by a process comprising: 
forming a lower wall (preferred manufacturing process uses powder metal forming with a high magnetic saturation alloy, see para. [0036] and Fig. 3 above); 
forming a plurality of outer wall segments (magnetic core 150, see modified Fig. 3 Nussio) upwardly from the lower wall; and 
forming a plurality of inner wall segments (magnetic core 150 having four segments 150a, 150b, 150c, 150d, para. [0035]) upwardly from the lower wall; 
wherein forming the plurality of outer wall segments includes forming a plurality of outer slots (segment contact surface 152, see Figs. 3 and 4 Nussio above) including insulating material (electrical isolation of each segment can be increased by coating one or more segment contact surfaces 152 of the segments with an electrically nonconductive film, para. [0038]) between adjacent outer wall segments, and forming the plurality of inner wall segments includes forming a plurality of inner slots including insulating material between adjacent inner wall segments, each of the outer slots being radially aligned with an inner slot relative to a central axis of the stator core. (see Figs. 3 and 4).
Nussio does not teach an additive manufacturing process. However, Veronesi teaches an apparatus and a method of making induction motor, utilizing a combination of additive manufacturing in which, laser additive manufacturing apparatus 26 is used to selectively deposit pulverant material by applying powder to selected regions, then using radiation from laser 16 to sinter or melt the pulverant material in desired locations in para. [0021] and Figs. 2-4. Therefore, in view of the teachings of Veronesi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator and replace the manufacturing using powder metal forming with a high magnetic saturation alloy of Nussio with an additive manufacturing process as taught by Veronesi so that it enables manufacturing of a small and high efficient stator core.

Regarding claim 20, Veronesi further teaches, 
20. 	 The solenoid stator core of claim 19, wherein forming a lower wall includes forming a plurality of lower walls on a common substrate (two or more additive manufacturing apparatuses and/or two or more electron beam melting apparatuses, para. [0019]). 
Therefore, in view of the teachings of Veronesi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator and replace the manufacturing method of powder metal forming of Nussio with an additive manufacturing process taught in para. [0012-0015] of Veronesi that enables forming a plurality of lower walls on a common substrate for manufacturing a small and high efficient stator core.

Regarding claim 10, Nussio further teaches, 
10. 	The apparatus of claim 1, wherein the plurality of outer wall segments, the plurality of inner wall segments, and the lower wall are formed such that the outer wall segments and the inner wall segments are formed onto the lower wall (see modified Fig. 3 above and para. [0036]).  

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nussio as applied to claims 1 above, in view of Jones (US 20100253160).
Regarding claim 12, Nussio does not teach the outer slots and the inner slots are filled using an over-molding process. However, Jones teaches a brushless, liquid or air cooled, direct current motor in which, 
wherein the outer slots and the inner slots are filled using an over-molding process (over-molding the winding inserts 33 through the stator slots, para. [0020], Fig. 2). Therefore, in view of the teachings of Jones, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Nussio and replace the insulating layer with an over molding step to fill the outer slots and the inner slots by an over mold so that it enables reducing air space, increase thermo conductivity and increase hermetic properties while manufacturing of a solenoid stator core. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 10254499) in view of Takano (US 20180351435).
Regarding claim 14, Cohen teaches, 

[AltContent: textbox (outer wall segments)][AltContent: arrow]
    PNG
    media_image3.png
    289
    443
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (outer slot)][AltContent: arrow][AltContent: textbox (inner slot)][AltContent: arrow][AltContent: textbox (inner wall segments)][AltContent: arrow][AltContent: textbox (outer wall segments)][AltContent: arrow][AltContent: ][AltContent: textbox (lower wall)]
    PNG
    media_image4.png
    376
    493
    media_image4.png
    Greyscale

	Modified Figs. 185a and 136c, Cohen.
A method of manufacturing a solenoid stator core, comprising: 
forming a lower wall (base, Fig. 185a, see Fig. 135(b)) using an additive manufacturing process (apparatus for multi-material additive manufacturing process, see Abstract); 
forming a plurality of outer wall segments (stator pole, see modified Fig. 185a and 136c Cohen) upwardly from the lower wall using the additive manufacturing process; and 
forming a plurality of inner wall segments (rotor pole, Fig. 185a below) upwardly from the lower wall using the additive manufacturing process; 
Cohen does not teach each of the outer slots being radially aligned with an inner slot relative to a central axis of the stator core. However, Takano teaches a metal 3D printed rotary electric machine including a rotor and a stator, the stator is constructed of a core in which a winding is arranged, and a stator frame attached to the outer lateral surface of the core in which,
wherein forming the plurality of outer wall segments includes forming a plurality of outer slots between adjacent outer wall segments, and forming the plurality of inner wall segments includes forming a plurality of inner slots between adjacent inner wall segments, each of the outer slots being radially aligned with an inner slot relative to a central axis of the stator core (joint 24, see Fig. 3A below).
[AltContent: textbox (radially aligned slots)][AltContent: arrow]
    PNG
    media_image5.png
    357
    273
    media_image5.png
    Greyscale

Modified Fig. 3A, Takano. 
From the teachings of Cohen in Fig. 135(b) a solenoid actuator and from col. 125, lines 60-62 and col. 126, lines 45-50, it evident that, one of ordinary skill in the art would have thought that using a monolithic fabrication by building an outer wall and inner wall on a lower wall would improve the additive manufacturing of a solenoid stator core. Therefore, in view of the teachings of Takano, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen and replace a plurality of inner and outer wall joints that are radially aligned with a central axis of the stator core as taught in [0042], which enables the outer slots  and the inner slots of the core to fill with a suitable insulating material, and to fuse and solidify it while manufacturing a solenoid stator core.
Claim(s) 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Takano as applied to claim 14 above, and further in view of Taylor (Fully 3D-Printed, Monolithic, Mini Magnetic Actuators, Journal of Microelectromechanical Systems, Vol. 28, No. 3, June 2019, pages 481-493).
Regarding claims 15-16 and 18, Cohen does not teach a lower wall includes forming a lower insulating layer, then forming the lower wall on the lower insulating layer, and then forming an upper insulating layer on top of the lower wall or wherein forming a plurality of outer wall segments or forming a plurality of lower walls on a common substrate. However, Tylor teaches a 3D printed magnetic actuator in which,

    PNG
    media_image6.png
    390
    996
    media_image6.png
    Greyscale

Fig. 11(a), 11(b) and 11(c), Taylor. 
[Claim 15] wherein forming a lower wall includes forming a lower insulating layer, then forming the lower wall on the lower insulating layer, and then forming an upper insulating layer on top of the lower wall (see Figs. 11a to 11c Taylor above).

[Claim 16] wherein forming a plurality of outer wall segments includes forming an outer insulating layer on outer surfaces of the outer wall segments and forming an outer insulating layer on outer surfaces of the inner wall segments (Nylon frame Fig. 11).

[Claim 18] wherein forming a lower wall includes forming a plurality of lower walls on a common substrate (Nylon frame, see Fig. 11).
Therefore, in view of the teachings of Taylor, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to form lower and upper insulating layers on top of a lower wall and form the lower wall on a common substrate so that it enables additively forming all desired walls in a similar manner while manufacturing a solenoid stator core. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Takano, as applied to claim 14 above, and further in view of Veronesi (US 20140035423).
Regarding claim 17, Cohen does not teach the outer slots and the inner slots are filled with an electrically insulating material. However, Veronesi teaches an apparatus and a method of making electrical machines, utilizing a combination of additive manufacturing in which,
wherein the outer slots and the inner slots are filled with an electrically insulating material (LAM device 326 may be used to deposit a sinterable insulating material, Fig. 3, para. [0032]).
Therefore, in view of the teachings of Veronesi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to fill the outer and inner slots filled with an insulating material so that it enables to additive manufacturing of different materials. 

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claims 7-9 would be allowable for disclosing a solenoid stator core wherein the outer slots extending from the outer wall upper surface to the lower wall at an angle relative to the central axis and the inner slots extending from the inner wall upper surface to the lower wall at an angle relative to the central axis; wherein each of the outer slots extends along a non-linear path and each of the inner slots extends along a non-linear path; wherein the lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot of the plurality of lower slots.  

Though prior art of record Nussio teaches a plurality of aligned slots, Nussio does not teach an outer slot extending from the outer wall upper surface to the lower wall at an angle relative to the central axis and the inner slots extending from the inner wall upper surface to the lower wall at an angle relative to the central axis or the outer slots and inner slots extend along a non-linear path or lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot. 

Prior art of record Veronesi does not teach an angled slot or a slot having a non-linear path or lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot. 
Prior art of record Cohen does not teach the outer slots extending from the outer wall upper surface to the lower wall at an angle relative to the central axis and the inner slots extending from the inner wall upper surface to the lower wall at an angle relative to the central axis or the outer slots and inner slots extend along a non-linear path or lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot. 

Though prior art of record Takano teaches a plurality of aligned slots, Takano does not teach a slot having a non-linear path or lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot. 
Therefore claims 7-9 would be allowable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729